Title: To Benjamin Franklin from Fizeaux, Grand & Cie., 3 February 1783
From: Fizeaux, Grand & Cie.
To: Franklin, Benjamin


Monsieur
Amsterdam le 3 de fevrier 1783.
Conformément á la lettre que vous nous avéz fait l’honneur de nous écrire le 23 du mois dernier, nous avons acquité la traitte de M. Morris Sur nous de L2458.10. & Suivant vos ordres nous nous en remboursons par la nôtre Sur vous Monsieur de 820 écus, á 20 jours de date, á nôtre ordre.
Nous en créditons le Compte des Etats unis au che. [change] de 54 5/16 en B f. 1113.8.— Veuillés l’accepter.
Nous avons l’honneur d’être avec un Respectueux dévouement, Monsieur, Vos trés humbles trés obeissans Serviteurs
FIZEAUX Grand Comp
S. E. Monsieur Franklin, à Passi.
 
Notation: Fizeaux Grand & Co. Amsterdam 3 Fevrier 1783
